Citation Nr: 1205980	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO. 04-21 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for sleep disturbances; characterized as insomnia, "night sweats," and restless leg syndrome (sub-characterized as "legs jumping"), to include as due to an undiagnosed illness.

2. Entitlement to service connection for gastrointestinal disorders; characterized as incontinence of bowel and nausea, to include as due to an undiagnosed illness.

3. Entitlement to service connection for brain dysfunction of the brain, to include as due to an undiagnosed illness.

4. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT THE HEARING ON APPEAL

The Veteran, D. W., and J. M., M.D.


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The claims were previously before the Board in November 2006 and December 2009, and were remanded for further development to the RO via the Appeals Management Center (AMC) in Washington, DC. As the claims file does not reflect substantial compliance with the December 2009 remand directives pertaining to service connection for gastrointestinal disorders; characterized as incontinence of bowel and nausea, to include as due to undiagnosed illness, the Board will again remand the claim. Stegall v. West, 11 Vet.App. 268 (1998).

In the November 2006 and December 2009 remands, the Board noted that the Veteran was afforded a hearing concerning the issues on appeal. However, while the case was in remand status, the original claims files were misplaced and have not been located. A transcript of the hearing has not been associated within the reconstructed claims files.

In an October 2011 rating decision, the RO/AMC granted service connection for chronic fatigue syndrome (previously claimed as weakness, undiagnosed illness, and chronic pain) and assigned a 20 percent evaluation, effective February 11, 2004. The RO/AMC also granted service connection for right upper extremity paresthesia and right lower extremity paresthesia (claimed as a neuromuscular disorder, including peripheral neuropathy, pain of the arm and leg muscles, and muscle breakdown and atrophy) and assigned separate 10 percent evaluations for the right upper and lower extremities effective February 11, 2004. 

The actions constituted full grants of the benefits sought, and the claims for service connection for a fatigue disorder; characterized as chronic fatigue syndrome and weakness, to include as due to an undiagnosed illness; service connection for chronic pain, to include as due to an undiagnosed illness; and service connection for a neuromuscular disorder; including bilateral peripheral neuropathy, pain of the muscle of the arms and legs, and muscle breakdown and atrophy, to include as due to an undiagnosed illness, are no longer pending appellate review. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

In an April 2011 rating decision, the RO/AMC granted service connection for PTSD and assigned a 50 percent evaluation, effective May 15, 2007. The Veteran appealed the assigned rating in a timely April 2011 Notice of Disagreement. Id. Under the circumstances, the Board is obligated to remand for an issuance of a statement of the case as to this issue. See Manlincon v. West, 12 Vet.App. 238 (1999).

In November 2006 and December 2009, the Board noted that the Veteran raised claims for entitlement to service connection for primary pulmonary hypertension, respiratory difficulty, blurred vision, and Parkinsonism, to include as due to an undiagnosed illness. These matters were REFERRED to the RO/AMC for appropriate action. It does not appear that any development and/or adjudicative action were undertaken. THE CLAIMS ARE AGAIN REFERRED TO THE RO/AMC.

In August 2010, the Veteran submitted a claim for entitlement to service connection for a thyroidectomy, to include as due to ionized radiation, and petitioned to reopen a claim for entitlement to service connection for tuberculosis. In April 2011, the Veteran submitted claims for service connection for visual disturbances, skin rashes, a thyroid tumor, pituitary dysfunction, metabolic and endocrine disorders, to include as an undiagnosed illness. These matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the RO for appropriate action. 

Throughout the record, the Veteran indicated that she was unable to work due to her service-connected disabilities. This gives rise to the issue of entitlement of a total disability rating based on individual unemployability due to service-connected disability (TDIU). See 38 C.F.R. § 4.16; Rice v. Shinseki, 22 Vet.App. 447 (2009). Accordingly, the issue of entitlement to a TDIU is REFERRED to the RO/AMC for appropriate action. 

The issues of entitlement to service connection for gastrointestinal disorders, to include as due to an undiagnosed illness, and entitlement to an initial rating in excess of 50 percent for PTSD are REMANDED to the RO/AMC). VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1. The Veteran had active military service in the Southwest Asia Theater of operations during the Persian Gulf War.

2. With resolution of the doubt in the Veteran's favor, the Veteran experiences sleep disturbances, including insomnia, night sweats, and restless leg syndrome, which have not been attributed to any known clinical diagnosis.

3. With resolution of the doubt in the Veteran's favor, the Veteran experiences neurological and neuropsychological signs and symptoms characterized as brain dysfunction and dementia which have not been attributed to any known clinical diagnosis.


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection for sleep disturbances caused by an undiagnosed illness are approximated. 38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2011).

2. The criteria for the establishment of service connection for neurological and neuropsychological signs and symptoms characterized as brain dysfunction and dementia as caused by undiagnosed illness are approximated.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").


The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:



(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1). 

The Board grants entitlement to service connection for sleep disturbances and autonomic dysfunction of the brain as undiagnosed illnesses under 38 C.F.R. § 3.317; therefore, any deficiencies with respect to notice or the duty to assist for the claims are nonprejudicial.

Merits of the Claims

The Veteran essentially argues that as a result of Persian Gulf service, she incurred various sleep disturbances and neurological and neuropsychological signs and symptoms characterized as brain dysfunction and dementia and that these should qualify for service connection under the presumptive service connection provisions of law. See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. 

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the weight of such evidence is in approximate balance and the claim will be granted on this basis. 38 U.S.C.A. § 5107(b) (West 2002); Alemany v. Brown, 9 Vet.App. 518 (1996); Brown v. Brown, 5 Vet.App. 413 (1993) (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue). 

Generally, in order for a veteran to prevail on the merits for a service-connection claim, the Board must find (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War. 38 U.S.C.A. § 1117(f) (West 2002). 

Pursuant to 38 U.S.C.A. § 1117 , the definition of "qualifying chronic disability" includes (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, by regulation, warrants a presumption of service connection. Effective June 10, 2003, VA promulgated revised regulations to, in part, implement these statutory changes. See 38 C.F.R. § 3.317(a)(2) (2011). 

Under 38 U.S.C.A. § 1117(a)(1) (West 2002), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary, which is by December 31, 2011. 38 C.F.R. § 3.317(a)(1)(i) (2011). Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), (b) (2011). 

The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(3) (2011). 

Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include the following: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders. 38 U.S.C.A. § 1117(g) (West 2002). 




No presumptions may be invoked on the basis of advancement of the disease when first definitely diagnosed for the purpose of showing its existence to a degree of 10 percent within the applicable period. This will not be interpreted as requiring that the disease be diagnosed in the presumptive period, but only that there be then shown by acceptable medical or lay evidence characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis. Symptomatology shown in the prescribed period may have no particular significance when first observed, but in the light of subsequent developments it may gain considerable significance. Cases in which a chronic condition is shown to exist within a short time following the applicable presumptive period, but without evidence of manifestations within the period, should be developed to determine whether there was symptomatology which in retrospect may be identified and evaluated as manifestation of the chronic disease to the required 10-percent degree. See 38 C.F.R. § 3.307(c) (2011). 

The record indicates that the Veteran served in Southwest Asia during the required time period; therefore, she is a Persian Gulf War Veteran within the meaning of the applicable statute and regulation. See 38 U.S.C.A. § 1117(f).

The Veteran is in receipt of service connection for chronic fatigue syndrome and PTSD. In the Board's view, further medical inquiry would not substantially assist this inquiry, as throughout the record, there are various neurological reports and opinions that group her subjectively-reported sleep disturbances with her chronic fatigue syndrome and PTSD, including restless leg syndrome (described as "legs jumping") and insomnia.

In an October 1991 private treatment record signed by C. G. G., the Veteran reported she began having various symptoms, including night sweats, eight days previously. Physical examination was "completely unremarkable." The examiner opined that he or she could not detect an etiology for the symptoms.

In a July 1996 statement, J. G. B. wrote that he observed the Veteran's fatigue, inability to sleep due to pain, and memory loss.

In a January 1997 VA medical opinion, the Veteran's treating neurologist reported the Veteran had difficulty concentrating which was "temporally related to her service in the Persian Gulf."

In a February 1997 private medical opinion, James R. Mobley, M.D., noted the Veteran's speech was slow and she had occasional difficulty finding words. He reported her symptoms were consistent with dysautonomia which began shortly after her service in the Persian Gulf. He opined that her prognosis and the scope of her illness were uncertain. 

In an October 1997 VA neuropsychological evaluation report, the Veteran's decreased memory was noted. There was significant slowing on tests of psychomotor speed and fine motor coordination, and the examining psychologist indicated there may have been a degree of functional impairment produced by her medications that caused slowing and made her function less efficient. Memory deficits were substantial and tended to be most clearly evidenced when the Veteran was required to organize herself for new learning and/or for effective encoding of new information for later recall. 

In a February 1998 statement, J. H., a friend, wrote that the Veteran was unable to sleep because she had severe pain and her "once perfect memory" lapsed. She also noted the Veteran was unable to keep the "rapid" mental pace that she once demonstrated.

In a March 1998 VA examination addendum, the Veteran was diagnosed with dementia, not otherwise specified. The examiner noted the Veteran showed some memory impairment and cognitive disturbances, especially in the areas of executive functioning and failure to learn, organize, and plan. Neuropsychological testing showed the Veteran had substantial memory deficits.

In an October 2003 VA treatment note, the Veteran reported she had a history of memory deficiencies for immediate recall.

During an April 2007 VA mental disorders examination, the Veteran complained of memory difficulty; problems sleeping, including falling asleep and staying asleep; nightmares; and night sweats.

During a November 2010 VA general medical examination, the Veteran reported she had an irregular heartbeat beginning in the 1990s; cramping of her legs and arms, and restless legs beginning in the 1990s; and insomnia due to muscle cramping and restless legs since service. She also acknowledged night sweats and sleep apnea. A neurological examination revealed normal coordination, orientation, memory, and speech. The diagnoses were normal heart rhythm, cramping of the legs and arms, and restless leg syndrome associated with an undiagnosed illness.

During a March 2011 VA PTSD examination, the Veteran reported she had insomnia. She acknowledged difficulty falling or staying asleep and difficulty concentrating. She reported that she felt her military experience "changed her mental function"; she stated that prior to service, she was a "highly skilled and intelligent person" and since service, she was relegated to menial labor and she was "barely making it." The Veteran reported that she had not worked as a nurse since 1998 due to her declining health and memory. The examiner noted a vague reference to an incident in which the Veteran dispensed the wrong medication. The Veteran indicated that she always worked in high stress areas, but some of the physicians "took her aside and told her she didn't have it anymore, that they couldn't trust her work due to her forgetting so much." The diagnoses were PTSD and a cognitive disorder. 

Significantly, the examining psychiatrist noted that the "diagnoses PTSD and Cognitive Disorder appear to be related due to an apparent common source, i.e., [the Veteran's] experience during the Gulf conflict. The degree to which the cognitive dysfunction is related to psychological [versus] organic (i.e., toxic chemical exposure) factors is unclear, but likely more so the latter in light of the [Veteran's] ability to perform at a high level for several years following return from the Gulf and the suggestion of progressive decline."

In a July 2011 VA chronic fatigue syndrome examination report, the Veteran complained of frequent sleep disturbances, an inability to concentrate, and forgetfulness. 

During a July 2011 VA Gulf War protocol examination, the Veteran reported the initial manifestations of her various symptoms began in 1993. She acknowledged a history of malaise, night sweats, fatigability, insomnia, night sweats, sleep apnea, and memory loss. She denied a history of heart rhythm disturbance.

During an August 2011 VA mental disorders examination, the Veteran reported her sleep issues started shortly after returning from Saudi Arabia in 1991 and had been significant for 10 to 15 years. She reported that when she returned from the Gulf, she had increased sweating and leg jerking. She noted difficulty falling asleep and, once asleep, she indicated she woke approximately six times through the night. She reported that she woke up due to night sweats, pain, and leg spasms. The diagnoses included dysomnia, not otherwise specified (primary insomnia versus sleep disorder due to general medical condition, back pain and leg jerking). The examining psychiatrist opined, "Sleep dysfunction is a common [symptom] in PTSD and Mood Disorder, both of which are diagnosed in this veteran. In addition, she has significant medical issues affecting her ability to sleep well, including back pain and leg jerking."

In an October 2011 statement, the Veteran reported she had sleep disturbances, constant insomnia, profuse sweating, restless and spasming legs, and severe memory deficits.

There is no reason to doubt the Veteran's competency or credibility to report this sleep disturbances and memory deficiencies, which are symptoms readily observed by a layperson. The Veteran was formally employed as a Registered Nurse and she is afforded greater competency than a layperson due to her medical expertise. See Barr, 21 Vet.App. at 303; Layno v. Brown, 6 Vet.App. 465, 469 (1994). Additionally, there is no reason to doubt the competency or credibility of the VA examiners. Because the evidence is not in conflict, the Board does not accord higher probative weight to any evidence of record. 

With respect to the Veteran's sleep disturbances, there are various neurological reports and opinions that group her symptoms with her service-connected chronic fatigue syndrome and PTSD. The Court has held that each service-connected problem associated with a service-connected disability may be rated separately unless it constitutes the same disability or the same manifestation. Esteban v. Brown, 6 Vet.App. 259, 261 (1994). The critical element is that none of the symptomatology is duplicative or overlapping; the manifestations of the disabilities must be separate and distinct. Id. at 262. Therefore, the RO must rate the sleep disturbance symptoms applying Esteban and anti-pyramiding provision of 38 C.F.R. § 4.14, which states that evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.

With respect to the brain dysfunction claim, it is clear that there were a series of submissions in the late 1990s by various treating physicians, indicating that she had an onset of mild dementia. Neither the records from the 1990s nor more recent VA mental disorders examinations revealed etiology opinions and they did not reveal on onset of dementia symptoms prior to the Veteran's mobilization in 1990. Under Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991), the Board is prohibited from substituting its own unsubstantiated medical opinions; however, further medical inquiry would not materially assist the Board in this determination.

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet.App. 52 (1993); see also Massey v. Brown, 7 Vet.App. 204 (1994). 

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance. In this matter, the Board is of the opinion that this point has been attained. Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied and service connection for sleep disturbances and autonomic dysfunction of the brain will be granted. See Alemany v. Brown, 9 Vet.App. 518 (1996); Brown v. Brown, 5 Vet.App. 413 (1993).
The Board does not express any opinion or finding as to the severity of the disorders presently granted service connection. As noted, that is a determination for the RO/AMC, with due consideration of the Esteban v. Brown ruling, and the provisions of the anti-pyramiding provision of 38 C.F.R. § 4.14; see also Ferenc v. Nicholson, 20 Vet.App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).


ORDER

Service connection for sleep disturbances characterized as insomnia, "night sweats," and restless leg syndrome (sub-characterized as "legs jumping") is granted.

Service connection for neurological and neuropsychological signs and symptoms characterized as brain dysfunction and dementia is granted. 


REMAND

The Board must ensure compliance with remand directives. Stegall v. West, 11 Vet.App. 268, 271 (1998). Review of the record shows that the directive from the December 2009 remand affording the Veteran the necessary VA examinations and testing was not completed with respect to the gastrointestinal disorders issue currently on appeal, and must be remanded for an adequate VA opinion.

The Veteran asserts that her claimed gastrointestinal disorders are due to an undiagnosed illness, within the meaning of 38 C.F.R. § 3.317. 

In the October 2011 Supplemental Statement of the Case (SSOC), the RO/AMC advised the Veteran that she needed to show a "plausible relationship" between any current disorder and military service. However, under 38 C.F.R. § 3.317(b), gastrointestinal signs or symptoms are a presumptive disorder, included among the signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness. Gutierrez  v. Principi, 19 Vet.App. 1, 6-7 (2004) (noting that when promulgating this regulation, VA explained that the regulation does not require that physicians specifically diagnose an undefined disease; that physicians should  record all noted signs and reported symptoms, document all clinical findings, and provide a diagnosis where possible).

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic. The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA's Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar. A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States. 38 C.F.R. § 3.317(a)(2-5). 

When a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis. See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994). 

The actions directed by the Board in the December 2009 remand included affording the Veteran "any appropriate physical/medical examinations to be conducted by appropriately qualified physicians to ascertain if any of the claimed disorders were incurred as a result of active military service." The Board also directed that if deemed necessary, such examinations should include a Persian Gulf War protocol examination and any specific examinations and clinical testing by neurologists, neuropsychologists, orthopedists, or other medical specialties. The examiners were directed to "provide an opinion as to whether the symptoms are caused by a known diagnosed condition or whether the symptoms are unattributable to any known diagnosis." 

The medical conclusions reached by the VA examiner in the July 2011 VA Gulf War examination report are inadequate for rating purposes because the examiner did not address Veteran's claimed gastrointestinal disorders. See Barr v. Nicholson, 21 Vet.App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will issue a statement of the case on the issue of entitlement to an initial rating in excess of 50 percent for PTSD. Inform the Veteran that she has the right to a Decision Review Officer hearing as to this issue.

2. The RO/AMC will ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record, to specifically include, but not limited to, any outstanding VA treatment records from the Nashville and Augusta VA Medical Centers. Provide the Veteran with the necessary authorizations for the release of any non-VA treatment records not currently on file. Obtain these records and associate them with the claims folder.

2. Following receipt of the Veteran's response or upon the passage of a reasonable amount of time, the RO/AMC will arrange for the conduct of VA stomach examination. If deemed necessary by the RO/AMC, such examination should include a VA Persian Gulf War protocol examination, and any specific examinations and clinical gastroenterology testing. The following considerations will govern the examinations:

The claims folder and a copy of this remand will be provided to the examiner for review in conjunction with the examination. The examiners must acknowledge receipt and review of these materials in any reports generated by the examination. The examiner will be advised:

The purpose of the examination is to ascertain whether the Veteran gastrointestinal disorders as a result of, or aggravated by, any in-service incident; or whether any gastrointestinal disorders are the result of an undiagnosed illness.

THE EXAMINERS MUST RESPOND TO THE FOLLOWING INQUIRIES:

a. DOES THE VETERAN HAVE ANY GASTROINTESTINAL DISORDERS THAT WERE EITHER CAUSED OR AGGRAVATED BY ACTIVE MILITARY SERVICE? 

b. ARE THE VETERAN'S GASTROINTESTINAL SYMPTOMS ATTRIBUTABLE TO ANY KNOWN CLINICAL DIAGNOSIS?

c. ARE THE VETERAN'S GASTROINTESTINAL SYMPTOMS A CHRONIC DISABILITY RESULTING FROM AN UNDIAGNOSED ILLNESS AND/OR A MEDICALLY UNEXPLAINED CHRONIC MULTISYMPTOM ILLNESS THAT IS DEFINED BY A CLUSTER OR SIGNS OR SYMPTOMS, SUCH AS IRRITABLE BOWEL SYNDROME?

The examiner is advised that "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.

The examiner is also advised that for the purposes of 38 C.F.R. § 3.317(a), disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.

The question of the severity of the symptoms are only relevant to the extent that it may provide information as to the source of the disorders.

The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.  

3. Thereafter, the RO/AMC will review the claims file and ensure that the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. 

4. The RO/AMC must then readjudicate the claims of service connection for gastrointestinal disorders, including consideration of all of the evidence of record. If the benefit sought on appeal remains denied, the Veteran and her representative will be furnished a supplemental statement of the case with reasons and bases for the decision. The Veteran and her representative will be then given an appropriate opportunity to respond thereto.

Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until she is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The purpose of this remand is to assist the Veteran with the substantive development of her claims for an initial rating in excess of 50 percent for PTSD and service connection gastrointestinal disorders, to include as due to an undiagnosed illness. The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

Department of Veterans Affairs


